10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

Case 2:19-Cr-00163-GW Document 72

UNITED STATES DISTRICT COURT
FOR THE CENTRAL DISTRICT OF CALIFORNIA

January 2019 Grand Jury

UNITED STATES OF AMERICA,
Plaintiff,
'V'.

JERRELL EUGENE ANDERSON,
CHRISTOPHER CANION VAN HOLTON,
ADAN SEPULVEDA,

KENNETH LASHAWN HADLEY,

JACKIE WALTER BURNS,

Defendants.

Filed 03/19/19 Page 1 of 16 Page |D #:202

 

"` § l a'f:§l'“h ;,Ql\ :i~.',`.:`l:-" " a;' f `
CR NO. 19 ~@R ; 2 »F » /LFCAJ

1 N D I C T M E N T

[21 U.S.C. § 846: COnSpiraCy to
Distribute and Possess with Intent
to Distribute Controlled
Substances; 21 U.S.C. § 841(a)(1),
(b) (l) (A) (Viii) , (b) (1) (B) (Viii) ,
(b)(l)(C): DiStribution Of and
Possession with Intent to
Distribute Methamphetamine; 21
U.S.C. § 841(a)(1), (b)(l)(C):
Distribution Of Heroin Resulting
in Death; 21 U.S.C. § 841(a)(1),
(b) (l) (B) (i) , (b) (1) (C):
POSSeSSiOn with Intent to

DiStribute Heroin;

§ 841(&)(1), (b)(l)
Distribution cf Coc
U S.C. § 841(a)(1),

21 U.S.C.
(C):

aine Base;
(b) (l) (C)=

21

POSSeSSiOn of Cocaine with Intent

to DiStribute;

18 U.S.C.

§ 924(€)(1)(A)(i):

PoSSeSSiOn Of a

Firearm in Furtherance Of a Drug
Trafficking Crime; 18 U.S.C.

§ 2(a): Aiding and Abetting; 18
U.S.C. § Z(a), (b): Aiding and
Abetting and CauSing an Act to be
Done]

 

 

 

 

 

10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-Cr-00163-GW Document 72 Filed 03/19/19 Page 2 of 16 Page |D #:203

The Grand Jury charges:
COUNT ONE

[18 U.S.C'. § 846]

A. OBJECTS OF 'I'HE CONSPIRACY

Beginning on a date unknown to the Grand Jury, and continuing
until on or about March 4, 2019, in Los Angeles County, within the
Central District of California, and elsewhere, defendants JERRELL
EUGENE ANDERSON (“ANDERSON”) , CHRISTOPHER CANION VAN HOLTON (“VAN
HOL'I'ON”) , ADAN SEPULVEDA (“SEPULVEDA”) , KENNETH LASHAWN HADLEY
(“HADLEY”), and JACKIE WALTER BURNS, and others known and unknown to
the Grand Jury, conspired and agreed with each other to knowingly and
intentionally commit the following offenses:

0 distribute and possess with intent to distribute at least 50

grams of methamphetamine, a schedule II controlled substance,
in violation of 21 U.S.C. § 841(a)(1), (b)(1)(A)(viii);

0 distribute and possess with intent to distribute a mixture
and substance containing a detectable amount of heroin, a
schedule 1 narcotic drug controlled substance, in violation
Of 21 U.S.C. § 84l(a) (l), (b) (l) (C);

0 distribute a mixture and substance containing a detectable
amount of cocaine base in the form of crack cocaine, a
Schedule II narcotic drug controlled substance, in violation
of 21 U.S.C. § 841(a)(1), (b)(l)(C); and

0 possess with intent to distribute a mixture and substance
containing a detectable amount of cocaine, a schedule 11

narcotic drug controlled substance, in violation of 21 U.S.C.

§ 841(€=1) (1) , (b) (l) (C).

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-Cr-OOl63-GW Document 72 Filed 03/19/19 Page 3 of 16 Page |D #:204

B. MEANS BY WHICH THE OBJECTS OF THE CONSPIRACY WERE TO BE

ACCOMPLISHED

The objects of the conspiracy were to be accomplished, in
substance, as follows:

1. Defendant ANDERSON, and others known and unknown, using the
monikers “drugpharmacist” and “rickandmortyshop,” would offer for
sale and sell drugs - including methamphetamine, heroin, cocaine, and
crack cocaine ~ to customers in exchange for the cryptocurrency
Bitcoin on the darknet marketplaces Dream and Wall Street Market.

2. Defendants ANDERSON, VAN HOLTON, SEPULVEDA, HADLEY, and
BURNS, and others known and unknown, would package drugs in stuffed

animals for shipment to “drugpharmacist” and “rickandmortyshop”

customers.

3. Defendants ANDERSON, VAN HOLTON, SEPULVEDA and HADLEY, and
others known and unknown, would deliver packages containing drugs
(“drug parcels”) to post offices in Los Angeles County for shipment
to “drugpharmacist” and “rickandmortyshop” customers.

C. OVERT ACTS

On or about the following dates, in furtherance of the
conspiracy and to accomplish its objects, defendants ANDERSON, VAN
HOLTON, SEPULVEDA, HADLEY, and BURNS, and others known and unknown,
committed various overt acts in Los Angeles County, with in the
Central District of California, and elsewhere, including, but not
limited to, the following:

Overt Act No. 1: On or about July 7, 2018, using the moniker
“drugpharmacist” on the darknet marketplace Wall Street Market,

defendant ANDERSON, and others known and unknown, caused a drug

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-Cr-OOl63-GW Document 72 Filed 03/19/19 Page 4 of 16 Page |D #:205

parcel containing approximately 8.1 grams of methamphetamine to be
shipped to a “drugpharmacist” customer in Torrance, California.

Overt Act No. 2: On or about July 17, 2018, in Los Angeles
County, using the moniker “drugpharmacist” on the darknet marketplace
Dream, defendant ANDERSON, and others known and unknown, caused a
drug parcel containing approximately 3.7 grams of methamphetamine to
be shipped to an individual they believed to be a “drugpharmacist”
customer but who was, in fact, an undercover detective with the
Fairfax, Virginia Police Department (“UC-l”) for $78 in Bitcoin.

Overt Act No. 3: On or about August 1, 2018, in Los Angeles
County, using the moniker “drugpharmacist” on Dream, defendant
ANDERSON, and others known and unknown, caused a drug parcel
containing approximately 16 grams of methamphetamine to be shipped to
UC-1 for $234 in Bitcoin.

Overt Act No. 4: On or about August 7, 2018, in Los Angeles
County, defendant ANDERSON, and others known and unknown, caused a
drug parcel containing approximately 0.2 grams of a mixture and
substance containing a detectable amount of heroin to be shipped to
J.W. in Knoxville, Tennessee.

Overt Act No. 5: On or about August 7, 2018, at a post office
on Winnetka Avenue in Los Angeles, defendant SEPULVEDA delivered drug
parcels for shipment to customers, including a drug parcel containing
0.2 grams of a mixture and substance containing a detectable amount
of heroin to J.W. in Knoxville, Tennessee.

Overt Act No. 6: On or about August 12, 2018, in Los Angeles
County, using the moniker “drugpharmacist” on Dream, defendant

ANDERSON, and others known and unknown, caused a drug parcel

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-Cr-OOl63-GW Document 72 Filed 03/19/19 Page 5 of 16 Page |D #:206

containing approximately 32.8 grams of methamphetamine to be shipped
to UC~l for $442 in Bitcoin.

Overt Act No. 7: On or about August 19, 2018, in Los Angeles
County, using the moniker “drugpharmacist” on Dream, defendant
ANDERSON, and others known and unknown, caused a drug parcel
containing approximately 2 grams of a mixture and substance
containing a detectable amount of heroin to be shipped to UC-l for
$213 in Bitcoin.

Overt Act No. 8: On or about August 20, 2018, at a Home Depot
store in the Woodland Hills area of Los Angeles, defendants ANDERSON
and VAN HOLTON purchased supplies for packaging drug parcels for

approximately $87.11.

Overt Act No. 9: On or about August 20, 2018, at an apartment
on Sherman Way in the Winnetka area of Los Angeles, defendants
ANDERSON, VAN HOLTON, SEPULVEDA, and HADLEY, and others known and
unknown, packaged drug parcels for shipment to customers.

Overt Act No. 10: On or about August 20, 2018, at a post

 

office in the Canoga Park area of Los Angeles, defendant SEPULVEDA
delivered drug parcels for shipment to customers, including a drug
parcel containing approximately 1.3 grams of a mixture and substance
containing a detectable amount of cocaine base in the form of crack

cocaine.

Overt Act No. 11: On or about August 20, 2018, at a post

 

office in the Reseda area of Los Angeles, defendants ANDERSON and VAN
HOLTON delivered drug parcels for shipment to customers, including a
drug parcel containing approximately 7.5 grams of methamphetamine and
approximately 0.25 grams of a mixture and substance containing a

detectable amount of heroin.

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-Cr-OOl63-GW Document 72 Filed 03/19/19 Page 6 of 16 Page |D #:207

Overt Act No. 12: On or about August 24, 2018, at a Staples

 

store in Woodland Hills, defendants ANDERSON and VAN HOLTON purchased
supplies for shipping drug parcels for approximately $495.88.

Overt Act No. 13: On or about August 30, 2018, in Los Angeles

 

County, using the moniker “drugpharmacist” on Dream, defendant
ANDERSON, and others known and unknown, caused a drug parcel
containing approximately 31.8 grams of methamphetamine to be shipped

to UC~1 for $442 in Bitcoin.

Overt Act No. 14: On or about September 12, 2018, in Los

 

Angeles County, using the moniker “drugpharmacist” on Dream,
defendant ANDERSON, and others known and unknown, caused a drug
parcel containing approximately 29.5 grams of methamphetamine to be

shipped to UC-1 for $442 in Bitcoin.

Overt Act No. 15: On or about September 13, 2018, at a post

 

office in the Studio City area of Los Angeles, defendant HADLEY
delivered drug parcels for shipment to customers, including a drug
parcel containing approximately 29.5 grams of methamphetamine

addressed to UC~1.

Overt Act No. 16: On or about September 22, 2018, at a post

 

office in the Chatsworth area of Los Angeles, defendant ANDERSON
delivered approximately 27 drug parcels for shipment to customers.

Overt Act No. 17: On or about October 12, 2018, at a post

 

office in the Sun Valley area of Los Angeles, defendant HADLEY

delivered drug parcels for shipment to customers.

Overt Act No. 181 On or about October 26, 2018, in Los Angeles

 

County, using the moniker “rickandmortyshop” on Dream, defendant
ANDERSON, and others known and unknown, caused a drug parcel
containing approximately 3.5 grams of a mixture and substance

6

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-Cr-OOl63-GW Document 72 Filed 03/19/19 Page 7 of 16 Page |D #:208

containing a detectable amount of methamphetamine to be shipped to

UC-l for $68 in Bitcoin.

Overt Act No. 19: On or about January 31, 2019, in Los Angeles

 

County, using the moniker “drugpharmacist” on Dream, defendant
ANDERSON, and others known and unknown, caused a drug parcel
containing approximately 3.5 grams of a mixture and substance
containing a detectable amount of methamphetamine to be shipped to an
individual they believed to be a drug customer but who was, in fact,
an undercover Federal Bureau of Investigation Special Agent (“UC~Z”)

for $78.

Overt Act No. 20: On or about February 21, 2019, in Los

 

Angeles County, using the moniker “rickandmortyshop” on Dream,
defendant ANDERSON, and others known and unknown, caused a drug
parcel containing approximately 3.5 grams of a mixture and substance
containing a detectable amount of methamphetamine to be shipped to

UC~1 for $67.60 in Bitcoin.

Overt Act No. 21: On or about March 4, 2019, in an apartment

 

on Valley View Road in Glendale, California, defendants ANDERSON,
SEPULVEDA, and BURNS possessed approximately 128 grams of a mixture
and substance containing a detectable amount of methamphetamine,
approximately 184 grams of a mixture and substance containing a
detectable amount of heroin, and approximately 25 grams of a mixture
and substance containing a detectable amount of cocaine for packaging

in drug parcels and shipment to customers.

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-Cr-OOl63-GW Document 72 Filed 03/19/19 Page 8 of 16 Page |D #:209

COUNT TWO
[21 U.S.C. § 841(a)(1), (b)(l)(C); 18 U.S.C. § 2(a), (b)]

On or about August 7, 2018, in Los Angeles County, within the
Central District of California, defendants JERRELL EUGENE ANDERSON
and ADAN SEPULVEDA, aiding and abetting each other, knowingly and
intentionally distributed, and caused to be distributed, a mixture

and substance containing a detectable amount of heroin, a Schedule

l

narcotic drug controlled substance, to J.W , whose death and serious

bodily injury resulted from the use of such substance.

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-Cr-OOl63-GW Document 72 Filed 03/19/19 Page 9 of 16 Page |D #:210

COUNT THREE
[21 U.S.C. § 841(a)(1), (b)(l)(C)]
On or about August 20, 2018, in Los Angeles County, within the
Central District of California, defendant ADAN SEPULVEDA knowingly
and intentionally distributed a mixture and substance containing

cocaine base in the form of crack cocaine, a Schedule 11 narcotic

drug controlled substance.

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Case 2:19-Cr-00163-GW Document 72 Filed 03/19/19 Page 10 of 16 Page |D #:211

COUNT FOUR
[21 U.S.C. § 841(a)(1), (b)(l)(B)(viii); 18 U.S.C. § 2(a)]

On or about August 20, 2018, in Los Angeles County, within the
Central District of California, defendants JERRELL EUGENE ANDERSON
and CHRISTOPHER CANION VAN HOLTON, aiding and abetting each other,
knowingly and intentionally distributed approximately 7.5 grams of

methamphetamine, a Schedule 11 controlled substance.

10

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Case 2:19-Cr-00163-GW Document 72 Filed 03/19/19 Page 11 of 16 Page |D #:212

COUNT FIVE
[21 U.S.C. § 841(a)(1), (b)(1)(B)(viii)]
On or about September 13, 2018, in Los Angeles County, within
the Central District of California, defendant KENNETH LASHAWN HADLEY
knowingly and intentionally distributed a mixture and substance

containing approximately 29.5 grams of methamphetamine, a Schedule 11

controlled substance.

11

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Case 2:19-Cr-00163-GW Document 72 Filed 03/19/19 Page 12 of 16 Page |D #:213

COUNT SIX
[21 U.S.C. § 841(a)(1), (b)(1)(B)(viii); 18 U.S.C. § 2(a)]

On or about March 4, 2019, in Los Angeles County, in the Central
DistriCt Of CalifOrnia, defendants JERRELL EUGENE ANDERSON, ADAN
SEPULVEDA, and JACKIE WALTER BURNS, aiding and abetting each other,
possessed with intent to distribute at least 50 grams, that is,
approximately 128 grams, of a mixture and substance containing a

detectable amount of methamphetamine, a Schedule 11 controlled

substance.

12

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Case 2:19-Cr-00163-GW Document 72 Filed 03/19/19 Page 13 of 16 Page |D #:214

COUNT SEVEN
[21 U.S.C. § 841(3)(1), (b)(l)(C); 18 U.S.C. § 2(a)]

On or about March 4, 2019, in Los Angeles County, in the Central
District of California, defendants JERRELL EUGENE ANDERSON, ADAN
SEPULVEDA, and JACKIE WALTER BURNS, aiding and abetting each other,
possessed with intent to distribute a mixture and substance

containing a detectable amount of heroin, a Schedule 1 narcotic drug

controlled substance.

13

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Case 2:19-Cr-00163-GW Document 72 Filed 03/19/19 Page 14 of 16 Page |D #:215

COUNT EIGHT
[21 U.S.C. § 841(a)(1), (b)(l)(C); 18 U.S.C. § 2(&)]

On or about March 4, 2019, in Los Angeles County, in the Central
DiStriCt Of California, defendants JERRELL EUGENE ANDERSON, ADAN
SEPULVEDA, and JACKIE WALTER BURNS, aiding and abetting each other,
possessed with intent to distribute a mixture and substance

containing a detectable amount of cocaine, a Schedule 1 narcotic drug

controlled substance.

14

 

 

10

11

12

13

14

15

16

17

18

19

v20

21

22

23

24

25

26

27

28

 

Case 2:19-Cr-00163-GW Document 72 Filed 03/19/19 Page 15 of 16 Page |D #:216

COUNT NINE
[18 U.S.C. § 924(c)(1)(A)(i)]

On or about March 4, 2019, in Los Angeles County, within the
Central District of California, defendant JERRELL EUGENE ANDERSON
knowingly possessed a firearm, namely, a Glock 29 10mm semiautomatic
pistol, bearing serial number VNR587, in furtherance of a drug
trafficking crime, namely, possession with intent to distribute
methamphetamine, in violation of Title 21, United States Code,
Section 841(a)(1), (b)(l)(B)(viii), as charged in Count Six of this
1ndictment, possession with intent to distribute a mixture and
substance containing a detectable amount of heroin, in violation of
Title 21, United States Code, Section 841(a)(1), (b)(l)(C), as

charged in Count Seven of this 1ndictment, and possession of a

//
//
//
//
//
//
//
//
//
//
//
//
//
//

//
15

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 2:19-Cr-00163-GW Document.72 Filed 03/19/19 Page 16 of 16 Page |D #:217

mixture and substance containing a detectable amount of cocaine, in
violation of Title 21, United States Code, Section 841(a)(1),

(b)(1)(C), as charged in Count Eight of this 1ndictment,

A TRUE BILL

/5/

Foreperson

NICOLA T. HANNA
United States Attorney

13st

PATRICK R. FITZGERALD
Assistant United States Attorney
Chief, National Security Division

RYAN WHITE

Assistant United States Attorney

Chief, Cyber & Intellectual
Property Crimes Section

ROBYN K. BACON

Assistant United States Attorney

Cyber & 1ntellectual Property
Crimes Section

16

 

 

 

